Case 2:17-cv-07639-SJO-KS Document 669-2 Filed 02/09/20 Page 1 of 4 Page ID
                                #:32640




                   EXHIBIT 7
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-2 Filed 02/09/20 Page 2 of 4 Page ID
                                #:32641




                                                                              Plaintiffs' Trial Exhibit


                                                                                PX0648
                                                                              Case No. 2:17-cv-07639 SJO-KS




                   PX0648.1
Case 2:17-cv-07639-SJO-KS Document 669-2 Filed 02/09/20 Page 3 of 4 Page ID
                                #:32642




                PX0648.21
Case 2:17-cv-07639-SJO-KS Document 669-2 Filed 02/09/20 Page 4 of 4 Page ID
                                #:32643




                PX0648.23
